United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, ORLANDO NATIONAL
AIRPORT, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1761
Issued: March 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 26, 2011 appellant, through her attorney, filed a timely appeal from the May 19,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review OWCP’s May 19, 2011
nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s May 5, 2011 request for
reconsideration under section 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 6, 2009 appellant, a 43-year-old transportation security officer (screener),
sustained an injury in the performance of duty when she pulled a bag off the conveyor belt and
experienced pain in her right hand and wrist. OWCP accepted her claim for right wrist sprain
and right carpal tunnel syndrome.
In a decision dated January 19, 2011, an OWCP hearing representative found that
appellant returned to work in a modified position and did not provide sufficient evidence to
support that her total disability from December 25, 2009 to April 20, 2010 was causally related
to the injury-related right wrist condition, nor did she present sufficient evidence to support that
OWCP should expand her accepted conditions to include other, concurrent medical conditions
for which she was later treated.
OWCP’s hearing representative reviewed the reports of Dr. Edmundo I. Rivera, the
attending Board-certified psychiatrist. Although Dr. Rivera found that carpal tunnel syndrome
and nerve damage in the right arm had aggravated appellant’s major depressive disorder and
generalized anxiety disorder, the hearing representative noted that he did not discuss how he
arrived at this conclusion or how appellant’s adverse reaction to medication on December 25,
2009 related to the March 6, 2009 incident or the accepted conditions.
OWCP’s hearing representative reviewed Dr. Rivera’s January 28, 2010 report, wherein
he explained that appellant had received treatment for major depression, anxiety disorder and
fibromyalgia since September 2008, and that her condition had improved. The hearing
representative noted that he did not discuss how he arrived at his conclusion that appellant was
totally disabled for work. On August 26, 2010 he found that appellant was totally disabled from
December 2009 to June 2010 because of severe anxiety, panic attacks and pain due to her injury,
but the hearing representative again noted that he did not discuss how he arrived at this
conclusion. Dr. Rivera’s December 16, 2010 report indicated that appellant’s psychiatric
symptoms worsened after the work injury, that her constant pain clearly affected her mood
symptoms, and that she continued to experience anxiety symptoms in the form of panic attacks in
response to perceived tension, particularly in the work environment. He opined that this resulted
in gastrointestinal problems and fibromyalgia. The hearing representative found, however, that
he did not discuss how he arrived at this conclusion.
Appellant requested reconsideration on May 5, 2011. She stated that there were several
inaccuracies in OWCP’s description of the evidence. Appellant stated that she did not
understand what further medical documentation or evidence OWCP needed from her doctors.
Appellant submitted the February 14, 2011 report of Dr. Rivera, who explained that
appellant had experienced anxiety and depressive symptoms prior to her injury, but she
responded well to treatment, which was relative brief. She returned to treatment in October 2009
with symptoms of depression and anxiety that were rather severe. “[Appellant] had been
switched to night-time duty at the time and she felt overwhelmed of having to deal with the pain
related to her arm injury and staying awake during the night.” She described the pain as burning
and stabbing. A few times, appellant fell asleep at the wheel. Dr. Rivera found that having to

2

deal with excruciating pain as well as a night shift clearly aggravated her symptoms, eventually
leading to severe panic attacks.
Dr. Rivera added that fear of having a pulmonary embolism added to appellant’s stress,
and that her symptoms worsened further when she had to wait a lengthy amount of time to be
approved for arm surgery. He stated that her psychiatric conditions had become so severe that
she developed gastrointestinal inflammation and ulcer-type symptoms. Dr. Rivera stated that the
relay pathways and neuroreceptor systems affected by pain were also affected by
depression/anxiety, increasing their severity. He stated that data research supported these
findings.
In a decision dated May 19, 2011, OWCP denied appellant’s request for reconsideration.
It found that she did not identify the alleged inconsistencies and that her opinion on the medical
evidence was immaterial. OWCP found that Dr. Rivera’s report was repetitious. Dr. Rivera
restated previous comments, and his arguments regarding appellant’s subjective reports of pain
and administrative issues were previously considered and addressed by the hearing
representative’s merit decision. Further, he did not address how or why pain from the March 6,
2009 employment injury contributed to the diagnosed psychiatric conditions, and his report was
just as unrationalized as his earlier reports. OWCP noted that Dr. Rivera did not clearly discuss
whether appellant was disabled during the period in question, rendering his opinion irrelevant or
immaterial to the issue to be decided. It therefore denied a merit review of appellant’s case.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.2 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.3
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.4 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.5

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606.

4

Id. at § 10.607(a).

5

Id. at § 10.608.

3

ANALYSIS
Appellant sent her May 5, 2011 request for reconsideration within one year of OWCP’s
January 19, 2011 merit decision. Her request was therefore timely. The issue is whether the
request meets at least one of the three standards for obtaining a merit review of her case.
OWCP accepted that appellant sustained an injury in the performance of duty on
March 6, 2009 when she pulled a bag off the conveyor belt. It accepted her claim for right wrist
sprain and right carpal tunnel syndrome. In its January 19, 2011 decision, OWCP denied
compensation for total disability from December 25, 2009 to April 20, 2010 and denied
expansion of the accepted medical conditions.
To support her request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not identify a specific point of
law or show an erroneous application or interpretation by OWCP.
Appellant did not advance a new and relevant legal argument. She stated that there were
several inaccuracies in OWCP’s description or presentation of the evidence, but she did not
elaborate or explain how any such inaccuracies prejudiced her claim. Appellant stated that she
did not understand what further medical evidence was needed; but this is not considered a legal
argument unless she meant to suggest that the medical evidence already submitted was sufficient
to discharge her burden of proof. OWCP was correct to find that her opinion on the sufficiency
of the evidence was immaterial.
Appellant did not submit relevant and pertinent new evidence not previously considered
by OWCP. Dr. Rivera’s February 14, 2011 report followed the hearing representative’s
January 29, 2011 decision, but the contents of the report were repetitious. The hearing
representative reviewed Dr. Rivera’s earlier reports. He addressed appellant’s psychiatric
treatment in 2008, how her symptoms had worsened after the injury, her reaction to
administrative issues, his opinion that constant pain affected her mood symptoms, her panic
attacks in response to perceived tension, and his opinion that this resulted in gastrointestinal
problems and fibromyalgia. Dr. Rivera’s newest report repeated the physician’s opinion that
OWCP had previously considered.
OWCP denied appellant’s disability claim for the lack of medical rationale to establish
that her total disability from December 25, 2009 to April 20, 2010 was causally related to the
March 6, 2009 wrist injury, accepted for a right wrist sprain and carpal tunnel syndrome.
Appellant’s May 5, 2011 request for reconsideration did not meet any of the requirements
of 20 C.F.R. § 10.606(b)(2). It did not establish that OWCP erroneously applied or interpreted a
specific point of law, it did not advance a relevant legal argument not previously considered by
OWCP, and it did not contain relevant and pertinent new evidence not previously considered by
OWCP. The Board therefore finds that OWCP properly denied a merit review of appellant’s
case pursuant to 20 C.F.R. § 10.608.

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s May 5, 2011 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the May 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

